DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3, 6-10, and 18-26 are allowed.
	Richard et al. (US 20130176672) teaches a display device includes a display device stand and display device housing pivotably connected to display device stand. The display device housing is to pivot between a vertical operating position and a horizontal servicing position, and a lid portion of the display device housing is to rotatably open away from a back portion of the display device housing to provide access to components within the display device housing.
Pan (US 20050047107) teaches a computer/dual LCD monitors/printer/scanner/webcam all-in-one unit gives users fully capable multi-tasking abilities with the convenience of one unit. Currently, computer users need separate accessories attached to the computer in order to scan, print, or video conference. With the all-in-one unit, however, these tasks can all be accomplished on one compact unit without resorting to separate accessory attachments. In addition to these capabilities, the all-in-one unit is a fully-functional computer with a modem that enables Internet access, a television card that enables television viewing, a DVD ROM drive and dual LCD monitors. All of these functions can be accomplished simultaneously on the one unit; for example, users can check email using one LCD monitor, watch television news using the second LCD monitor, print a document and video conference, all on the same unit. The compact design of the all-in-one unit is also space-saving and portable.
Tisbo et al. (US 20050284997) teaches a flat screen monitor support assembly having a base that is coupled to the edge of a desk, or to a grommet hole in a desk. A distal end of the monitor support assembly is securable to the back of the flat screen monitor. Torsilastic 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a display coupled to the processor and housed within the enclosure; a scanner/copier coupled to the processor and housed within the enclosure; a base coupled to the enclosure, wherein the base is configured to permit the enclosure to rotate about a first axis and swivel about a second axis, wherein the first axis is on a first plane and the second axis is on a second plane that is different from the first plane; verifying successful internet connectivity exists on one or more AiO devices, wherein the AiO devices are all-in-one computing devices that execute more than one function; receiving, at a first AiO device, a name, a device id, and administrator credentials for each of the one or more AiO devices; receiving, at the first AiO device, configuration completion information; creating, at the first AiO device, a domain network of the first AiO device and the one or more AiO devices; and joining the one or more AiO devices to the domain network.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention. 
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a display coupled to the processor and housed within the enclosure; a scanner/copier coupled to the processor and housed within the enclosure; a 
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a display coupled to the processor and housed within the enclosure; a scanner/copier coupled to the processor and housed within the enclosure; and a base coupled to the enclosure, wherein the base is configured to permit the enclosure to rotate about a first axis and swivel about a second axis, wherein the first axis is on a first plane and the second axis is on a second plane that is different from the first plane, wherein the computer readable storage has software instructions stored therein that, when executed by the processor, cause the processor to perform operations including: receiving, at one or more AiO devices, one 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641